 


113 HR 3368 IH: Veterans Day Off Act
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3368 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require employers to provide veterans with time off on Veterans Day. 
 
 
1.Short TitleThis Act may be cited as the Veterans Day Off Act. 
2.DefinitionsIn this Act: 
(a)Eligible Employee 
(1)In GeneralThe term eligible employee means an employee who— 
(A)is a veteran, as that term is defined in section 101 of title 38, United States Code; and 
(B)has been employed for at least 12 months by the employer with respect to whom leave is requested under section 3. 
(2)ExclusionsThe term eligible employee does not include an individual employed by a public agency, as that term is defined in section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(3)(e)(2)). 
(b)Employ; employeeThe terms employ and employee have the same meanings given such terms in subsections (e) and (g) of section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203 (e) and (g)). 
(c)EmployerThe term employer means any person engaged in commerce or in any industry or activity affecting commerce who employs 50 or more employees during a calendar year, and includes any person who acts, directly or indirectly, in the interest of any employer to any of the employees of such employer and any successor in interest of an employer. In the previous sentence, the terms commerce and industry or activity affective commerce have the meaning given such terms in section 101(1) of the Family and Medical Leave Act of 1993. 
(d)PersonThe term person has the same meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)). 
(e)SecretaryThe term Secretary means the Secretary of Labor. 
3.Leave requirement 
(a)Entitlement to leave 
(1)In GeneralExcept as provided in paragraph (2), an eligible employee shall be entitled to leave on Veterans Day upon request if such employee would otherwise be required to work on Veterans Day. 
(2)ExceptionsAn employer may deny leave to an eligible employee if providing leave to the employee would— 
(A)negatively impact public health or safety; or 
(B)cause the employer significant economic or operational disruption. 
(b)Type of leave 
(1)Unpaid leave permittedLeave granted under subsection (a) may consist of unpaid leave. 
(2)Substitution of paid leaveAn eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid vacation leave or personal leave of the employee for leave provided under subsection (a). 
(c)Duties of EmployeeNot less than 30 days before the Veterans Day on which leave is requested to be taken, an employee requesting leave under subsection (a) shall provide the employer with the following: 
(1)Written notice of the employee's intention to take leave under subsection (a). 
(2)Documentation verifying that the employee is a veteran. 
(d)Duties of Employer 
(1)Notice of decisionNot less than 10 days before the Veterans Day on which leave is requested to be taken, the employer shall notify an employee requesting leave under subsection (a)— 
(A)whether the employee shall be provided leave; and 
(B)if so, whether the leave shall be paid or unpaid. 
(2)Denial of leave requestIf an employer receives multiple requests for leave under subsection (a)(1) and denies leave to more than one eligible employee in accordance with subsection (a)(2), the employer should deny leave to the minimum number of eligible employees practicable. 
4.Prohibited Acts 
(a)Interference with rights 
(1)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the taking of or the attempt to take, any leave provided under this Act. 
(2)DiscriminationIt shall be unlawful for any employer to discharge or in any other manner discriminate against any individual for opposing any practice made unlawful by this Act. 
(b)Interference with proceedings or inquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate against any individual because such individual— 
(1)has filed any charge, or has instituted or caused to be instituted any proceeding, under or related to this Act; 
(2)has given, or is about to give, any information in connection with any inquiry or proceeding relating to any leave provided under this Act; or 
(3)has testified, or is about to testify, in any inquiry or proceeding relating to any leave provided under this Act. 
5.Investigative AuthorityThe Secretary shall have investigative authority with respect to the provisions of this Act in the same manner and under the same terms and conditions as the investigative authority provided under section 106 of the Family and Medical Leave Act of 1993, and the requirements of section 106 of such Act shall apply to employers under this Act in the same manner as such requirements apply to employers under section 106 of such Act. 
6.EnforcementThe provisions of section 107 of the Family and Medical Leave Act of 1993 shall apply with respect to the enforcement of the requirements of this Act in the same manner and under the same terms and conditions as such provisions apply with respect to the enforcement of the requirements of title I of such Act. 
7.Notice 
(a)In GeneralEach employer shall post and keep posted, in conspicuous places on the premises of the employer where notices to employees and applicants for employment are customarily posted, a notice, to be prepared or approved by the Secretary, setting forth excerpts from, or summaries of, the pertinent provisions of this title Act information pertaining to the filing of a charge. 
(b)PenaltyAny employer that willfully violates this section may be assessed a civil money penalty not to exceed $100 for each separate offense. 
 
